Title: From George Washington to Clement Biddle, 28 April 1799
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 28th Apl 1799

Since my last I have receiv’d the Seeds which you sent me by Captn Hand—after several fruitless enquiries after them.
There was a Manufactury of Machines for raking Meadows, and

Harvest fields after they are cut, at Kensington while I resided in Philadelphia—These are worked by a horse, and were, in my opinion useful impliments on a Farm, for expeditiously gleaning the fields of the scattered grain, or Hay. I would (if now to be had) thank you for sending me one by the first Vessel bound to Alexandria.
What would well cured Shad and Herrings sell for by the Barrel in the Philadelphia Market? I have put up some this Season, and if the price would encourage it, would send you a few barrels of each, to sell on Commission. Be so good as to inform me what price Wheat & Flour bear in your Market—I am—Dr Sir Your Obedient Hble Servant

Go: Washington

